 CALIFORNIA MEDICAL ASSOCIATION201CaliforniaMedical Association and Western GraphicArts Union#14, International Printing and Graph-icCommunications Union,AFL-CIO,Petitioner.Case 20-RC-13034March23, 1976DECISION AND DIRECTION OF ELECTIONBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND PENELLOUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearing was held before Hearing Officer John Mon-toya. Following the hearing and pursuant to Section102.67 of the National Labor Relations Board Rulesand Regulations and Statements of Procedure,Series8, as amended,and by direction of the Regional Di-rector for Region 20, this case was transferred to theNational Labor Relations Board for decision. There-after, briefs were filed by the Employer and by Peti-tioner.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ingsmade at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.The Board has considered the entire record in thiscase and hereby makes the following findings:1.The Employer herein, also called the Associa-tion, is a nonprofit corporation with offices and prin-cipal place of business located in San Francisco, Cal-ifornia. The Association is composed of over 26,000physician members throughout the State of Califor-nia and is engaged primarily in scientific and educa-tional activities. The Association's activities include,inter alia,managing and conducting the annual meet-ing; implementingprojects formulated by variousstandingcommittees;and publication of the WesternJournal of Medicine, a monthly medical journalwhich is distributed to members I and to subscribersin California and in other States. In all, the Associa-tion spends more than $3 million annually for its var-iousprograms. Additionally, an affiliate of the Asso-ciation,theCaliforniaMedicalEducation andResearch Foundation, annually receivesgrants in ex-cess of $400,000 from the United States Departmentof Health, Education and Welfare for "regional med-ical programs" 2 within California, and also receivesgrants from private foundations.During the past fiscal year the Association re-ceived $3 million in dues from its members,' and$44,500 in rental fees from exhibitors at its annualmeeting.The Association also received $230,000 foradvertisements of nationally sold products in theWestern Journal of Medicine; at least half this spacewas purchased by national advertising agencies. Inaddition, the Idaho Medical Association adopted theJournal and purchased a subscription for its mem-bers from which the Employer received approximate-ly $7,000 in the past fiscal year. Sale of Journal re-prints amounts to approximately $4,000 in annualincome. The Association also received approximately$89,000 in interest on certificates of deposits.Sutter Publications, a wholly owned subsidiary ofthe Association which was formed to collect salestaxespertaining to Association publications, includ-ing publications sold to government agencies, re-ceived $159,000 in gross income during the past fiscalyear.Another wholly owned subsidiary, MagneticTape Company, is engaged in the sale of tape andtape equipment and received in excess of $14,000during the same period.With respect to expenditures, the record estab-lishes that the Association spends an average of ap-proximately $90,000 per year on its annual meeting.The Association spent $67,900 in the past fiscal yearfor the interstate travel of its delegates to attendmeetingsof the American Medical Association andan unspecified amount for travel to and from Wash-ington, D.C., by members of its division of govern-ment relations. The Association also paid $30,000 incommission fees to sales representatives located out-side California who solicit advertising for the Journaland spent approximately $31,000 in mailing costs forthatpublication.Finally,theAssociationpaid$87,541 to an insurance company located in Con-necticutforagrouppensionplanfortheAssociation's staff.The Employer contends that it would not effecu-tate the policies of the Act for the Board to assertjurisdiction herein because the activities of the Asso-ciation are noncommercial in nature and directed to-ward scientific and educational purposes. We find nomerit to this contention. It is well established that thetestused by the Board in determining whether toassert jurisdiction over a nonprofit organization iswhether it is engaged in activities which are "com-mercial in the generally acceptedsense." 4 In the in-stant case we conclude that publication of the Jour-2 The nature of these programs is not described in the record.3Of this amount, $2-1/2 million was remitted as dues to the AmericanMedical Association in Chicago, Illinois,which paid the Employer $25,000IFour dollars of each member's dues are allocated for the support of thefor that service.Journal.4Maritime Advancement Programs,152 NLRB 348, 350 (1965).223 NLRB No. 22 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDnal is a commercial as well as an educational ven-ture, as is evidenced by the substantial revenue de-rived from advertisements therein and from the saleof subscriptions and reprints. Also, it is clear fromthe record that in order to maintain its educationaland scientific programs the Association makes sub-stantial expenditures for interstate travel of membersand staff and for postage. In addition, the Associa-tion pays substantial sums of money to firms outsideCalifornia for the employees' pension plan and forsales representationfor the Journal. Furthermore, asignificant portion of the Association's revenue in thepast fiscal year was derived from the commercial av-enue of interest on certificates of deposit.'In addition to the above, we rely on the facts thattheAssociation'swholly owned subsidiaries areclearly engaged in commercial ventures 6 and that anaffiliate of the Employer receives large grants fromthe United States Department of Health, Educationand Welfare.On the basis of the foregoing, we conclude that theAssociationisanemployer within the meaning ofSection 2(2) of the Act,' whose operations have a5Cf. Cornell University,183 NLRB 329, 332 (1970).6Mexican AmericanUnity Council, Inc.,207 NLRB 800 (1973).rAlthough the Board has not established a jurisdictional standard forassociations such as the Employer, we find it unnecessary to set such astandard in this case,inasmuch as it is clear that the Employer's grossincome exceedsany standardthe Boardwould be likely to apply. Further-more,we note that we have asserted jurisdiction over other membershipassociations engaged in educational activities,including the American Med-ical Association which is an organization similar to theEmployer herein. Cf.American Medical Association,39 NLRB 385 (1942);American AutomobileAssociation,Wisconsin Division,183 NLRB 48 (1970).substantial impact on interstate. commerce,' and thatitwill effectuate the policies of the Act to assert juris-diction herein.92.The labor organization involved herein claimsto represent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4. In accordance with the agreement of the partiesat the hearing, we find that the following employeesconstitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9(b)of the Act:All production employees including but not lim=ited to bindery clerks, mail clerks, supply clerks,addressograph operators, plant clerical [sic], em-ployed in the print shop of the Employer at its731 Market Street, San Francisco, California ad-dress, but excluding office clerical employees,guards and supervisors as defined in the Act.[Direction of Election andExcelsiorfootnote omit-ted from publication.]8 In view of our conclusionthat theAssociation is an employerby virtueof the impact of its activities on interstate commerce we find it unnecessaryto consider or pass upon Petitioner's contention that the Association is alabor organizationoverwhich jurisdiction should be asserted under theprinciple enunciatedinOffice EmployeesInternational Union,Local 11 (Ore-gon Teamsters) v. N.L.R.B.,353 U.S. 313 (1957).9 Although theemployeesin the unit sought herein are not directly en-gaged in the Association's commercial activities,we do not consider thatthis fact warrants declining to assert jurisdictionover the Employer.It is theactivityof the Employer which determines whether assertion of jurisdictionis appropriate,not the job functions of the employees in the petitioned-forbargaining unit.